Title: From George Washington to Colonel Israel Shreve, 3 March 1777
From: Washington, George
To: Shreve, Israel



Sir.
Head quarters. Morris Town. 3d March 1777.

A letter from Govr Livingston informs me that You are yet at Burlington—When I ordered You to march with such of your Battalion as was then inlisted, I hoped that You would soon have had it in your power to move; and am not at little uneasy at the delay—The times demand every man that can possibly be brought into the Field—You will loose no time in coming on, with all the Men inlisted into your Battalion, to Princeton; where, if your Men are not already sufficiently cloathed, the Barracks are as commodious as those at Burlington; and there remain ’till You hear farther from me. I am Yr most Humble Servant

Go: Washington

